 Case 5:21-cv-00016-EKD Document 40 Filed 06/21/21 Page 1 of 4 Pageid#: 274




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                          Harrisonburg Division

CONSUMER FINANCIAL PROTECTION
BUREAU; COMMONWEALTH OF
MASSACHUSETTS; THE PEOPLE OF
THE STATE OF NEW YORK, by LETITIA
JAMES, Attorney General of the State of New                 Case No. 5:21-cv-00016
York; and COMMONWEALTH OF
VIRGINIA, EX REL. MARK R. HERRING,
ATTORNEY GENERAL,

                           Plaintiffs,

v.

NEXUS SERVICES, INC.; LIBRE BY NEXUS,
INC.; MICHEAL DONOVAN; RICHARD
MOORE, and EVAN AJIN,

                           Defendants.

                      MOTION FOR LEAVE TO WITHDRAW

      COMES NOW John M. Shoreman, of the law firm McFadden & Shoreman and

counsel for Defendants Nexus Services, Inc., Libre by Nexus, Inc., Micheal Donovan,

Richard Moore, and Evan Ajin (collectively, “Nexus”) in this matter. In support whereof

the following is shown.

          1. Pursuant to Rule 1.16 of the Rules of Professional Conduct of the Virginia

             State Bar, undersigned counsel is unable to continue to represent the

             Defendants in this matter.
 Case 5:21-cv-00016-EKD Document 40 Filed 06/21/21 Page 2 of 4 Pageid#: 275




          2. Defendants have been notified of counsel’s intention to withdraw but the

              services of substitute counsel have yet to be secured. Mario Williams, co-

              counsel in this matter, is also moving to withdraw his appearance.

          3. Defendants consent to the relief sought herein and represent that

              substitute counsel will enter an appearance following the pending hearing

              on the Motion to Dismiss.

       WHEREFORE, John M. Shoreman, counsel for Defendants, respectfully moves

this Court for entry of an Order permitting him to immediately withdraw as counsel of

record in this case.

       Submitted respectfully this 21st day of June 2021,


                                                /s/JOHN M. SHOREMAN
                                                John M. Shoreman
                                                Pro Hac Vice
MCFADDEN & SHOREMAN
1050 Connecticut Avenue, NW, Suite 500
Washington, DC 20036
(202) 772-3188/Fax (202)-204-8610
jms@mcfaddenshoreman.com
 Case 5:21-cv-00016-EKD Document 40 Filed 06/21/21 Page 3 of 4 Pageid#: 276




                                CERTIFICATE OF SERVICE

       I hereby certify that, on this 21st day of June 2021, I have served a true and correct

copy of the foregoing MOTION FOR LEAVE TO WITHDRAW with the Clerk of Court

using the CM/ECF system which will automatically send email notification of such filing to

all attorneys of record, including:

 Attorneys for the Consumer Financial Protection   Attorneys for the Commonwealth of Virginia, ex rel.
 Bureau                                            Mark R. Herring, Attorney General
 Hai Binh T. Nguyen                                David B. Irvin
 Donald R. Gordon                                  Erin E. Witte
 Kara K. Miller                                    Stephen J. Sovinsky
 Email: haibinh.nguyen@cfpb.gov                    Erin Boyd Ashwell
 Email: donald.gordon@cfpb.gov                     Mark R. Herring
 Email: kara.miller@cfpb.gov                       Samuel Towell
                                                   Email: dirvin@oag.state.va.us
                                                   Email: ewitte@oag.state.va.us
                                                   Email: ssovinsky@oag.state.va.us
                                                   Email: eashwell@woodsrogers.com
                                                   Email: mherring@oag.state.va.us
                                                   Email: stowell@oag.state.va.us
 Attorneys for the Commonwealth of Massachusetts Attorneys for the People of the State of New York
 Jonathan T. Burke                                 Joseph P. Mueller
 Email: Jonathan.burke@mass.gov                    Stewart Dearing
                                                   Laura Levine
                                                   Jane Azia
                                                   Email: Joseph.Mueller@ag.ny.gov
                                                   Email: Stewart.Dearing@ag.ny.gov
Case 5:21-cv-00016-EKD Document 40 Filed 06/21/21 Page 4 of 4 Pageid#: 277




                                     Email: Laura.Levine@ag.ny.gov
                                     Email: Jane.Azia@ag.ny.gov




                                        /s/JOHN M. SHOREMAN
                                        John M. Shoreman
                                        Pro Hac Vice
